          Case 3:19-cv-08337-VC Document 37 Filed 07/01/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ADVANCED INTERVENTIONAL PAIN                     Case No. 19-cv-08337-VC
  & DIAGNOSTICS OF WESTERN
  ARKANSAS, LLC,
                                                   ORDER DENYING MOTION TO
                 Plaintiff,                        DISMISS
          v.                                       Re: Dkt. No. 14

  PARADIGM MANAGEMENT
  SERVICES, LLC,
                 Defendant.


       The motion to dismiss is denied. A reasonable inference to be drawn from the allegations

in the complaint is that Paradigm receives an economic benefit when providers join its network,

which means it is reasonable to infer that the fax was advertising the commercial availability and

quality of Paradigm’s services. Paradigm’s answer is due by July 15, 2020. A case management

conference is scheduled for July 15 at 10:00 a.m., with a joint case management statement due

on July 8. The case management conference will take place by Zoom.

       IT IS SO ORDERED.


Dated: July 1, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
